Exhibit 10.3

AMENDMENT NO. 2 TO LICENSE AND SUPPLY AGREEMENT

THIS AMENDMENT NO. 2 TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is made
as of November 5, 2020 by and between Recro Gainesville LLC (as successor to
Alkermes Pharma Ireland Limited) (“Recro”), Kremers Urban Pharmaceuticals, Inc.
(“Kremers Urban”) and Lannett Company, Inc. (“Lannett”).

Background

WHEREAS, Recro and Kremers Urban are parties to that certain License and Supply
Agreement, effective as of January 1, 2014 as amended in September 2018, as
amended by Amendment No.1 to License and Supply Agreement, effective as of
September 6, 2018 ( as amended, the “Agreement”);

WHEREAS, on or about November 25, 2015, Lannett acquired Kremers Urban and, as a
result of that acquisition, Kremers Urban is a wholly-owned subsidiary of
Lannett; and

WHEREAS, the parties now desire to enter into this Amendment to set forth
certain changes to and modifications of the terms and conditions contained in
the Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual agreement of the parties
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and agreed, and intending to be
legally bound hereby, the parties agree as follows:

1.Incorporation of Background; Capitalized Terms. The “Background” provision set
forth above, together with the defined terms therein, are incorporated herein by
reference. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Agreement.

2.Assignment and Assumption. Pursuant to Section 11.1(a) of the Agreement,
Kremers Urban hereby assigns, and Lannett hereby assumes, all rights and
obligations of Kremers Urban under the Agreement. All references to Kremers
Urban in the Agreement shall be references to Lannett.

3.One-Time Payment. Within thirty (30) days of execution of this Amendment,
Lannett shall pay Recro a one-time payment in the amount of One Million Eight
Hundred and Sixty Thousand Dollars ($1,860,000).

4.SECTION 3.1 CONSIDERATION. The following language is inserted at the end of
Section 3.1 of the Agreement:

“Beginning on January 1, 2022 and on every subsequent January 1 for the Term of
the Agreement, Lannett shall pay Recro an annual license fee of Five Hundred
Thousand Dollars ($500,000).”

5.SECTION 8.2 RESPONSIBILITY FOR NDAs. The following new subsection (d) is
inserted at the end of Section 8.2 of the Agreement:

“(d) ANNUAL PDUFA PROGRAM FEES. PDUFA program fees are assessed annually for
eligible products. The program fees are assessed for each prescription drug
product that is identified in such a human drug application approved as of
October 1st of such fiscal year. PDUFA fees for the Products supplied hereunder
are the responsibility of Recro. Lannett shall reimburse Recro fifty percent
(50%) of PDUFA program fees associated with the Products within sixty (60) days
of receipt




--------------------------------------------------------------------------------

of an invoice from Recro accompanied by a copy of the original program fee
invoice starting in 2021.

6.SECTION 10 TERMINATION. Section 10.1 of the Agreement is deleted in its
entirety and replaced with the following language:

“10.1 Termination. The term of this Agreement shall begin upon the Effective
Date and, unless sooner terminated as hereinafter provided, shall end on
December 31, 2024. This Agreement may be renewed for successive two (2)-year
terms by mutual agreement of the parties in writing. Notwithstanding the
foregoing, this Agreement may be terminated as follows:

(a) Termination for Insolvency. If either Lannett or Recro (i) makes a general
assignment for the benefit of creditors or becomes insolvent; (ii) files an
insolvency petition in bankruptcy; (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences under the
laws of any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors; or (v)
becomes a party to any proceeding or action of the type described above in (iii)
or (iv) and such proceeding or action remains undismissed or unstayed for a
period of more than 60 days, then the other party may by written notice
terminate this Agreement in its entirety with immediate effect.

(b) Termination for Default.

(i) Lannett and Recro each shall have the right to terminate this Agreement for
default upon the other’s failure to comply in any material respect with the
terms and conditions of this Agreement. At least thirty (30) days prior to any
such termination for default, the party seeking to so terminate shall give the
other written notice of its intention to terminate this Agreement in accordance
with the provisions of this Section 10.1(b), which notice shall set forth the
default(s) which form the basis for such termination. If the defaulting party
fails to correct such default(s) within thirty (30) days after receipt of
notification, or if the same cannot reasonably be corrected or remedied within
thirty (30) days, then if the defaulting party has not commenced curing said
default(s) within said thirty (30) days and be diligently pursuing completion of
same, then such party immediately may terminate this Agreement.

(ii) This Section 10.1(b) shall not be exclusive and shall not be in lieu of any
other remedies available to a party hereto for any default hereunder on the part
of the other party.

(c) Continuing Obligations. Termination of this Agreement for any reason shall
not relieve the parties of any obligation accruing prior thereto with respect to
the Products and any ongoing obligations hereunder with respect to the remaining
Products and shall be without prejudice to the rights and remedies of either
party with respect to any antecedent breach of the provisions of this Agreement.
Without limiting the generality of the foregoing, no termination of this
Agreement, whether by lapse of time or otherwise, shall serve to terminate the
obligations of the parties hereto under Sections 8.4, 8.5, 8.6, 8.8, 8.15,
SECTION 9, Section 10.1(b) and SECTION 11 hereof, and such obligations shall
survive any such termination.

(d) Net Sales Allowances after the Termination Date. In reference to returns or
other Net Sales allowances which arise after the termination of this Agreement
in respect of any Product supplied and sold under this Agreement prior to such
termination, the parties agree that Lannett shall not be entitled to seek any
reimbursement, Net Sales deductions or other form of compensation from Recro.”

4.SECTION 11.2 NOTICES. All notices or other communications required or
permitted to be given pursuant to the Agreement if to Lannett, as follows:




--------------------------------------------------------------------------------

Lannett Company, Inc.

11500 Northbrook Drive, Suite 155

Trevose, PA 19053

Attention: Legal Department

5.Inconsistencies; Disputes. To the extent of any inconsistency between the
Agreement and this Amendment, the terms and conditions of this Amendment shall
prevail.

6.No Other Amendments. All provisions of the Agreement not expressly amended by
this Amendment shall remain in full force and effect, and are ratified and
confirmed.

7.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument. An electronic or faxed signed copy of this
Amendment shall have the same force and effect as an original signed copy.

[signature page follows]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Recro, Lannett and Kremers Urban have duly executed this
Amendment as of the date first written above.

RECRO GAINESVILLE LLC

By:

/s/ Scott Rizzo

 

Name: Scott Rizzo

 

Title: Executive Vice President and General Manager

 

LANNETT COMPANY, INC.

By:

/s/ Timothy Crew

 

Name: Timothy Crew

 

Title: CEO

 

KREMERS URBAN PHARMACEUTICALS, INC.

By:

/s/ Timothy Crew

 

Name: Timothy Crew

 

Title: Chairman of the Board

 